OPINION OF THE COURT
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order reversed, with costs, petition to vacate the arbitration award denied and petition to confirm the arbitration award granted, for the reasons stated in the dissenting memorandum at the Appellate Division (12 AD3d 1038, 1039-1040), and matter remitted to Supreme Court, Erie County, for consideration of appellant’s claim for attorneys’ fees.
Concur: Chief Judge Kaye and Judges G.B. Smith, Ciparick, Rosenblatt, Graffeo, Read and R.S. Smith.